Exhibit 5.1 GRAUBARD MILLER The Chrysler Building 405 Lexington Avenue New York, New York 10174 August 21, 2013 ParkerVision, Inc. 7915 Baymeadows Way, Suite 400 Jacksonville, Florida 32256 Re:Registration Statement Ladies and Gentlemen: Reference is made to the Registration Statement on Form S-3 (the “Registration Statement”) filed by ParkerVision, Inc. (the “Company”), a Florida corporation, under the Securities Act of 1933, as amended (the “Act”), with respect to an aggregate of 3,991,573 shares of common stock, par value $.01 per share (“Common Stock”), to be offered for resale by certain individuals and entities (the “Selling Shareholders”), of which 3,681,573 shares (the “Private Shares”) are issued and outstanding and 310,000 shares (the “Option Shares,” and together with the Private Shares, the “Shares”) are subject to issuance upon the exercise of certain outstanding options issued to a consultant of ours (the “Options”). We have examined such documents and considered such legal matters as we have deemed necessary and relevant as the basis for the opinion set forth below. With respect to such examination, we have assumed the genuineness of all signatures, the authenticity of all documents submitted to us as originals, the conformity to original documents of all documents submitted to us as reproduced or certified copies, and the authenticity of the originals of those latter documents. As to questions of fact material to this opinion, we have, to the extent deemed appropriate, relied upon certain representations of certain officers and employees of the Company. Based upon the foregoing, it is our opinion that: (1)The Shares issued by the Company to the Selling Shareholders was duly authorized and legally issued, and is fully paid and non-assessable. (2)The Option Shares have been duly authorized and, when sold in the manner provided in the option agreement relating to the Options, will be legally issued, fully paid and non-assessable. In giving this opinion, we have assumed that all certificates for the Shares have been, or will be, duly executed on behalf of the Company by the duly authorized Company officers and/or the Company’s transfer agent and registered by the Company’s registrar, if necessary, and conform, or will conform, except as to denominations, to specimens which we have examined. We are opining solely on applicable statutory provisions of Florida corporate law, including the rules and regulations underlying those provisions, all applicable provisions of the Florida Constitution and all applicable judicial and regulatory determinations. We hereby consent to the use of this opinion as an exhibit to the Registration Statement, to the use of our name as your counsel, and to all references made to us in the Registration Statement and in the Prospectus forming a part thereof. In giving this consent, we do not hereby admit that we are in the category of persons whose consent is required under Section 7 of the Act, or the rules and regulations promulgated thereunder. Very truly yours, /s/ GRAUBARD MILLER
